Order of disposition, Family Court, Bronx County (Carol R. Sherman, J.), entered on or about May 29, 2012, which, upon a fact-finding determination of neglect, placed the subject child in the custody of petitioner until the next permanency hearing, unanimously affirmed, insofar as it brings up for review the fact-finding determination, and the appeal therefrom otherwise dismissed as moot, without costs. Appeal from the fact-finding order, same court and Judge, entered on or about March 5, *6412012, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
The court properly found that petitioner proved by a preponderance of the evidence that the father neglected the child by leaving her in the care of the mother, who admitted to him that she was experiencing hallucinations and hearing voices for more than a year, and who later threw the seven-week-old child to the pavement, after asserting that she saw a light in the sky and a chariot with a figure, which were signs from God, and that the child was “possessed.” A reasonably prudent parent would not have left the child in the care of the mother, given her mental state (see Matter of Joseph Benjamin P. [Allen P.], 81 AD3d 415, 416 [1st Dept 2011], lv denied 16 NY3d 710 [2011]).
The appeal from the dispositional portion of the order is moot since the placement terms of the order have expired (see Matter of Isaiah M. [Antoya M.], 96 AD3d 516 [1st Dept 2012]). Concur — Mazzarelli, J.P., Renwick, DeGrasse and Gische, JJ.